DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 includes the newly amended section at the bottom of page 2 that reads “at least one of the plurality of flow patents include a double filtration pass of ambient air, wherein ambient air that has passed through first filter element is directed through the second filter element, through the fresh air housing outlet and into the fluid channel.” Examiner assumes “flow patents” is a type of “flow paths.” “Through first filter” should read “Through the first filter.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE’856 (DE102008042856), in view of Abthoff (US5256103).
Claims 6 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE’856 in view of Abthoff, further in view of Mardell (US20170056806).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE’856 in view of Abthoff, further in view of Spryshak (US20130160648).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE’856 in view of Abthoff, further in view of Hoke (US20130288585).
Rejection of claims 1-5, and 8 in view of DE’856 in view of Abothoff.
Referring to claim 1, DE’856 teaches in figure 1 a filter management system (ventilation system; abstract) comprising: 

a third filter element disposed in a cabin housing, wherein the cabin housing has at least one inlet (Third filter is filter 11 which is considered to be part of vehicle cabin 2. Vehicle cabin 2 is considered to be the cabin housing, the inlet being right before fan 9.); 
a fluid channel arranged between the fresh air and cabin housing wherein the at least inlet of the cabin housing is adapted to receive air from the fresh air housing through the fluid channel, wherein the cabin housing is adapted to direct the received air through the third filter (channel between the section with filter 4 and ventilator 9); and 
a first diverter disposed between the first filter element and the outlet of the fresh air housing (control flaps 5 and 8);
wherein the diverter is configured to cause ambient air to flow through the fresh air housing in a plurality of flow paths (control flap 5 is seen in figure 1 to allow air to bypass the second filter)
DE’856 does not explicitly teach a first filter element disposed in a fresh air housing and wherein the diverter is configured to cause ambient 
Abthoff teaches in figure 1 a ventilation arrangement for filtration of a vehicle (abstract) and has a first prefilter 14 and a second filter 18 in series with a bypass flap 26 that controls a bypass passageway 24 that does not pass through the second filter (column 4 lines 1-6). 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use the prefilter in series with the filter and bypass of Abthoff in the device of DE’856 as Abthoff teaches the benefit of being able to extend the service life of a filter when there is a prefilter placed upstream (Abthoff teaches in column 2 lines 34-39 that the service life of the filter or its protective action/performance capacity can be 
Referring to claim 2, Abthoff teaches the first diverter is controlled via electro-mechanical means or via pneumatic means (Abthoff teaches that control of the by-pass flap 26 can be manually done or by using a sensor system. This would mean that there is some electronic component to moving the flap into a different position. Column 4 lines 1-6).
Referring to claim 3, DE’856 teaches a processor in communication with the first diverter (flaps are controllable meaning they must have a processor [0014]); and at least one sensor (air quality sensor 12) in communication with the processor, wherein the at least sensor is configured to detect a quality of ambient air entering the filter management system (air quality sensor 12 control the control flap in order to control the amount of outside air [0003], [0012], and [0017]).  
Referring to claim 4, DE’856 teaches at least one sensor is configured to detect at least one of the following ambient air parameters: 
Referring to claim 5, DE’856 teaches the cabin housing further includes: a filter diverter associated with the fluid channel and the at least one inlet (flap 5 or 8 as it is unclear what inlet this pertains to), 
a bypass diverter associated with a direct fresh air inlet of the cabin housing (flap 5 can be shown to be a bypass), and 
a cabin diverter associated with a recirculation inlet of the cabin housing (flap 8).
Referring to the limitation “the filter, bypass and cabin diverters can be positioned in an open position, a closed position, or a partially open position,” this is considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation as the prior art teaches an open or closed position, meaning that there will always be a partially open position when the diverter is changing between open and close. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.  
Referring to claim 8, DE’856 teaches a fan disposed proximal a clean air side of the third filter element (figure 1 shows that fan 9 is proximal or close to the clean air side of the filter 11).   
Rejection of claims 6 and 9-12 in view of DE’856, Abthoff, and Mardell.
Referring to claim 6, DE’856 and Abthoff do not explicitly teach a GPS unit and database unit in communication with the processor. 
Mardell teaches an analogous device of a vehicle air filter (air filtration system for a passenger compartment of a vehicle; abstract) that uses GPS and is controlled by a computer with a processor ([0031]-[0037]).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use a GPS as taught by Mardell in the filter system of DE’856 and Abthoff as Mardell teaches the benefits of being able to calculate the estimated pollution and be able to track filter settings over time to determine filter life time ([0031]-[0037]).  
Referring to claim 9, DE’856 teaches a processor in communication with each of the diverters (flaps are controllable meaning they must have a processor [0014]); at least one sensor in communication with the processor (air quality sensor 12), wherein the at least sensor is configured to detect a 
DE’856 and Abthoff do not explicitly teach a GPS unit in communication with the processor; and a database in communication with the processor.  
Mardell teaches an analogous device of a vehicle air filter (air filtration system for a passenger compartment of a vehicle; abstract) that uses GPS and is controlled by a computer with a processor ([0031]-[0037]).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use a GPS as taught by Mardell in the filter system of DE’856 and Abthoff as Mardell teaches the benefits of being able to calculate the estimated pollution and be able to track filter settings over time to determine filter life time ([0031]-[0037]).
Referring to claim 10, Abthoff teaches in column 4 lines 1-6 that control of the flap can be effected by the sensor system.
The limitation “each of the diverters effect an air flow path as directed from the processor based on information received by the processor from the at least one sensor, the GPS unit, or the database,” is considered to be 
Referring to claim 11, Mardell teaches an internal sensor in communication with the processor and configured to sense at least one air parameter correlated to cabin air within a cabin of a vehicle (system can detect when a door/window/sunroof is opened and lets unfiltered air inside the passenger compartment and start performing steps to supply newly filtered air; [0042]).  
Referring to claim 12, Mardell teaches the processor is configured to direct received data from the GPS unit and the at least one sensor to be stored in the database (lifetime model evaluated using geographical locations; [0032]-[0035]). 34 Atty Docket: 5771/US (MAHU-008-NP)  
Rejection of claim 7 in view of De’856, Abthoff, and Spryshak.
Referring to claim 7
Spryshak teaches a water separator for HVAC unit in a vehicle (abstract).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use a water separator as taught by Spryshak in the device of DE’856 and Abthoff as Spryshak teaches the benefit of reducing water content of an air stream to prevent moisture from being introdeuced into a passenger compartment of the vehicle as it can cause mist, fog, odors, or electrical failures ([0003]).
Rejection of claim 13 in view of DE’856, Abthoff, and Hoke.
Referring to claim 13, DE’856 and Abthoff do not explicitly teach the fresh air housing further comprises separate openings for separately removing the first filter element and the second filter element.
Hoke teaches an air filter system for an automotive HVAC system (abstract) and teaches that filters eventually become clogged and would need to be replaced ([0004]).
It would have been obvious to one of ordinary skill in the art to have an opening for accessing and removing or replacing the air filters of DE’856 and Abthoff as Hoke teaches that automobile vehicle filters can become clogged with filtered particles and dirt. 
Having multiple openings is considered to be a duplication of parts as it would be obvious to one of ordinary skill to be able to remove or replace each filter in a desired location by being able to access it. Having multiple openings is considered to be a design choice depending on the number of filters and the location and would not produce an unexpected result.
Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art of DE’856 and Abthoff do not teach having three filters in a row. The second filter having a bypass which allows for a single pass or double pass filtration of the air before being sent through the third filter. DE’856 only teaches two filters and Abthoff also only teaches two filters.
Examiner has responded to this argument in the rejection of claim 1. Specifically DE’856 teaches filter 4 with bypass 5 is also considered to read upon the limitation of the second filter. Abthoff teaches in column 2 lines 34-39 that a prefilter can extend the service life of the main filter having a bypass. In this case the prefilter is considered to be the first filter in which air always passes through and the main filter with the bypass is considered 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        03/01/2022